WILBUR, Circuit Judge.
Petitioner has presented a petition for writ of habeas corpus. He is not represented by an attorney and requests me to appoint an attorney to represent him. This I have no- power to do.
Petitioner has been informed that the petition should be filed in the first instance in the District Court of the United States, lie, however, desires that this petition be filed and that I act upon the same. The petition is denied upon the ground it should be made in the first instance to the District Court. It has already been pointed out that this is the appropriate procedure. Ex parte Davis (C.C.A.) 54 F.(2d) 723; Ex parte Haumesch (Stevens), 82 F.(2d) 558 (C.C.A.), decided May 7, 1936. As this petition is denied solely upon the ground that the application should be made in the first instance to the District Court of the United States, I do not comment further upon it.
Petitioner also offers for filing a petition for writ of mandamus, the general purpose of which is to secure consideration of his petition for writ of habeas corpus. Inasmuch as the petition for a writ has been forwarded to me and there seems no reason to anticipate that it will not be forwarded to the proper court when the petitioner so requests, the application is denied.
The clerk is directed to return to the applicant all papers other than the petition for writ of habeas corpus and petition for writ of mandamus hereinabove referred to.